Citation Nr: 0624294	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-39 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  The appellant is the widow of the veteran.  
The veteran died in January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  

The Board observes that in April 2006, the appellant's 
representative, the Missouri Veterans Commission (MVC), 
submitted directly to the Board a statement, with an attached 
photograph, from the appellant.  The aforementioned evidence 
was submitted after the appellant's case was certified on 
appeal.  See 38 C.F.R. §§ 19.37 (2005).  However, the 
statement from the appellant provides contentions which 
essentially duplicate her previous contention that the 
veteran's service-connected residuals of cold injuries to the 
right and left lower extremities caused the veteran to 
develop lung cancer, which later caused his demise by 
cardiorespiratory arrest.  In addition, in support of her 
claim, the appellant attached a photograph of the veteran's 
feet.  As such, the Board finds that a supplemental statement 
of the case with regard to this evidence is not required and 
the Board may proceed to adjudicate the claim currently on 
appeal.  See 38 C.F.R. § 19.37 (2005).             

This case has been advanced on the docket due to good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The veteran died in January 2005.  

2.  The cause of the veteran's death as shown on the death 
certificate was cardiorespiratory arrest, due to or as a 
consequence of metastatic lung cancer, due to or as a 
consequence of lung cancer, due to or as a consequence of 
tobacco use; emphysema.  

3.  At the time of the veteran's death, service connection 
was in effect for the residuals of a cold injury to the right 
lower extremity, rated as 30 percent disabling, and residuals 
of a cold injury to the left lower extremity, rated as 30 
percent disabling.  The veteran was also in receipt of a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities, effective from 
January 12, 1998.   

4.  Lung cancer was not shown in service or within one year 
after service discharge.

5.  Lung cancer was not caused by or the result of the 
veteran's service-connected disorder.

6.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.310, 3.312 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005). 

With respect to VA's duty to notify, the RO sent the 
appellant a letter in February 2005, prior to the initial 
rating decision with regard to the issue on appeal, in which 
the appellant was notified of the types of evidence she 
needed to submit, and the development the VA would undertake.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
told what information and evidence was needed to substantiate 
a claim for service connection for the cause of the veteran's 
death.  The letter specifically informed the appellant what 
was needed from her and what VA would obtain on her behalf.  
For example, the letter told her that VA would help obtain 
medical records or records from other Federal agencies.  The 
appellant was informed that she was responsible for providing 
sufficient information to VA so records could be requested.  
The Board further notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The appellant 
has also been notified of the applicable laws and regulations 
which set forth the criteria for service connection for the 
cause of the veteran's death.  Moreover, the appellant has 
been afforded the opportunity to present evidence and 
argument in support of the claim.  Id.  Thus, VA's duty to 
notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In regard to 
whether further action should have been undertaken by way of 
obtaining a medical opinion on the question of service 
connection for the cause of death, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, the 
appellant has argued that the veteran's service-connected 
residuals of cold injuries to the right and left lower 
extremities caused the veteran to develop lung cancer, which 
later caused his demise by cardiorespiratory arrest, but 
there is no support for this contention, except by way of 
unsupported allegation.  The Board further observes that in 
this case, there is no outstanding evidence to be obtained, 
either by VA or the appellant.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of lung cancer, was manifest to a compensable degree 
within one year of service discharge.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  At the time 
of the veteran's death, service connection was in effect for 
the residuals of a cold injury to the right lower extremity, 
rated as 30 percent disabling, and residuals of a cold injury 
to the left lower extremity, rated as 30 percent disabling.  
The veteran was also in receipt of a TDIU due to service-
connected disabilities, effective from January 12, 1998.   

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The veteran's death certificate indicates that he died in 
January 2005 at the age of 82.  According to the certificate 
of death, the cause of the veteran's death was 
cardiorespiratory arrest, due to or as a consequence of 
metastatic lung cancer, due to or as a consequence of lung 
cancer, due to or as a consequence of tobacco use; emphysema.  
It was noted on the veteran's death certificate that the 
approximate interval between onset of the appellant's 
cardiorespiratory arrest and death was a few minutes.  In 
addition, the approximate interval between onset of the 
appellant's metastatic lung cancer and death was a few 
months.  Moreover, the approximate interval between onset of 
the appellant's lung cancer and death was a few months, and 
the approximate interval between onset of the appellant's 
tobacco use and emphysema, and death, was a few years.  It 
was also noted on the veteran's death certificate that other 
significant conditions contributing to death but not 
resulting in lung cancer included hypertension, high 
cholesterol, abnormal aortic aneurysm, peripheral vascular 
disease (PVD), anemia, and history of gastrointestinal bleed.    

In the appellant's notice of disagreement, dated in June 
2005, and substantive appeal, dated in December 2005, the 
appellant stated that while the veteran was in the military, 
he participated in the Battle of the Bulge.  According to the 
appellant, during that time, the veteran experienced 
frostbite of his feet.  The appellant indicated that due to 
the veteran's service-connected foot disabilities, the 
veteran had chronic pain and swelling in his feet.  She has 
contended that the veteran's service-connected residuals of 
cold injuries to the right and left lower extremities caused 
the veteran to develop lung cancer, which later caused his 
demise.  According to the appellant, the veteran's lung 
cancer originated in his lower extremities.  In the 
alternative, the appellant maintained that the veteran's 
service-connected foot disabilities caused him to develop 
hypertension, which later contributed to his death.    

The veteran served on active duty from December 1942 to 
October 1945.  The service medical records are negative for 
lung cancer and there is no medical evidence showing lung 
cancer in the initial post-service year.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
There is no medical evidence of record that establishes that 
the veteran's fatal disease process was incurred in service.  
38 C.F.R. § 3.303(d). 


The only evidence of record supporting the appellant's claim 
are her statements that the veteran's service-connected 
residuals of cold injuries to the right and left lower 
extremities caused the veteran to develop lung cancer, or in 
the alternative, that the veteran's service-connected foot 
disabilities caused him to develop hypertension, which later 
contributed to his death.  However, the appellant has not 
been shown to possess the training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation, and her opinion thus does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Additionally, there is no medical evidence of record showing 
that the veteran's service-connected foot disabilities, were 
either a principal or contributory cause of death.  The 
records show that in September 2004, it was noted that 
according to veteran, he quit smoking in 1989 after smoking 
one to one and a half packs of cigarettes daily for 50 years.  
Moreover, although the records reflect that in September 
2004, it was noted that the veteran had a history of 
bilateral frostbite to the lower extremities, the records are 
negative for any evidence showing a link between the 
veteran's service-connected foot disabilities and his lung 
cancer.      

The Board recognizes that in the alternative, the appellant 
has maintained that the veteran's service-connected foot 
disabilities caused the veteran to develop hypertension which 
later contributed to his death.  In support of her claim, she 
submitted a VA Medical Center (VAMC) outpatient treatment 
record, undated, which showed a list of the veteran's 
medications.  The list included medications for the veteran's 
high blood pressure.  However, although the veteran's death 
certificate reflects that the veteran's hypertension 
contributed to his death, there is no medical evidence of 
record which shows that the veteran's hypertension was caused 
or aggravated by his service-connected foot disorders. 

Accordingly, in light of the above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The 
evidence is not so evenly balanced so as to allow application 
of the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2005).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


